Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of
September 24, 2018, by and among QTS Realty Trust, Inc., a Maryland corporation
(the “Company” or the “Indemnitor”) and Mazen Al-Rawashdeh (the “Indemnitee”).

 

WHEREAS, the Indemnitee is a director of the Company and in such capacity is
performing a valuable service for the Company;

 

WHEREAS, Maryland law permits the Company to enter into contracts with its
officers or members of its Board of Directors with respect to indemnification
of, and advancement of expenses to, such persons;

 

WHEREAS, the Articles of Amendment and Restatement of the Company (the
“Charter”) provide that the Company shall indemnify and advance expenses to its
directors and officers to the maximum extent permitted by Maryland law in effect
from time to time;

 

WHEREAS, the Second Amended and Restated Bylaws of the Company (the “Bylaws”)
provide that each director and officer of the Company shall be indemnified by
the Company to the maximum extent permitted by Maryland law in effect from time
to time and shall be entitled to advancement of expenses consistent with
Maryland law; and

 

WHEREAS, to induce the Indemnitee to provide services to the Company as a
director, and to provide the Indemnitee with specific contractual assurance that
indemnification will be available to the Indemnitee regardless of, among other
things, any amendment to or revocation of the Charter or the Bylaws, or any
acquisition transaction relating to the Company, the Indemnitor desires to
provide the Indemnitee with protection against personal liability as set forth
herein.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Indemnitor and the Indemnitee hereby agree as follows:

 

1.                                      DEFINITIONS

 

For purposes of this Agreement:

 

(A)                               “Change in Control” shall have the definition
set forth in the QTS Realty Trust, Inc. 2013 Equity Incentive Plan.

 

(B)                               “Corporate Status” describes the status of a
person who is or was a director or officer of the Company or is or was serving
at the request of the Company as a director, officer, partner (limited or
general), member, employee or agent of any other foreign or domestic
corporation, partnership, joint venture, limited liability

 

--------------------------------------------------------------------------------


 

company, trust, other enterprise (whether conducted for profit or not for
profit) or employee benefit plan. The Company shall be deemed to have requested
the Indemnitee to serve an employee benefit plan where the performance of the
Indemnitee’s duties to the Company also imposes or imposed duties on, or
otherwise involves or involved services by, the Indemnitee to the plan or
participants or beneficiaries of the plan.

 

(C)                               “Determination” means a determination that
either (x) there is a reasonable basis for the conclusion that indemnification
of the Indemnitee is proper in the circumstances because the Indemnitee had met
the applicable standard of conduct (a “Favorable Determination”) or (y) there is
no reasonable basis for the conclusion that indemnification of the Indemnitee is
proper in the circumstances (an “Adverse Determination”).

 

(D)                               “Disinterested Director” means a director who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by the Indemnitee and does not otherwise have an interest materially
adverse to any interest of the Indemnitee.

 

(E)                                “Expenses” shall include all attorneys’ and
paralegals’ fees, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, or being or
preparing to be a witness in a Proceeding.

 

(F)                                 “Proceeding” includes any action, suit,
arbitration, alternate dispute resolution mechanism, investigation (including
any formal or informal internal investigation to which the Indemnitee is made a
party by reason of the Corporate Status of the Indemnitee), administrative
hearing, or any other proceeding, including appeals therefrom, whether civil,
criminal, administrative, or investigative, except one initiated by the
Indemnitee pursuant to paragraph 8 of this Agreement to enforce such
Indemnitee’s rights under this Agreement.

 

(G)                               “Special Legal Counsel” means a law firm, or a
member of a law firm, that is experienced in matters of corporate law and
neither presently is, or in the past two years has been, retained to represent
(i) the Indemnitor or the Indemnitee in any matter material to either such
party, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder.

 

2.                                      INDEMNIFICATION

 

The Indemnitee shall be entitled to the rights of indemnification provided in
this paragraph 2 and under applicable law, the Charter, the Bylaws, any other
agreement, a vote of

 

2

--------------------------------------------------------------------------------


 

stockholders or resolution of the Board of Directors or otherwise if, by reason
of such Indemnitee’s Corporate Status, such Indemnitee is, or is threatened to
be made, a party to any threatened, pending, or contemplated Proceeding,
including a Proceeding by or in the right of the Company.  Unless prohibited by
paragraph 13 hereof and subject to the other provisions of this Agreement, the
Indemnitee shall be indemnified hereunder, to the maximum extent permitted by
Maryland law in effect from time to time, against judgments, penalties, fines
and settlements and reasonable Expenses actually incurred by or on behalf of
such Indemnitee in connection with such Proceeding or any claim, issue or matter
therein; provided, however, that if such Proceeding was initiated by or in the
right of the Company, indemnification may not be made in respect of such
Proceeding if the Indemnitee shall have been finally adjudged to be liable to
the Company.  For purposes of this paragraph 2, excise taxes assessed on the
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall be deemed fines.

 

3.                                      INDEMNIFICATION FOR EXPENSES IN CERTAIN
CIRCUMSTANCES

 

(A)                               Without limiting the effect of any other
provision of this Agreement (including the Indemnitee’s rights to
indemnification under paragraph 2 and advancement of expenses under paragraph
4), without regard to whether the Indemnitee is entitled to indemnification
under paragraph 2 and without regard to the provisions of paragraph 6 hereof, to
the extent that the Indemnitee is successful, on the merits or otherwise, in any
Proceeding to which the Indemnitee is a party by reason of such Indemnitee’s
Corporate Status, such Indemnitee shall be indemnified against all reasonable
Expenses actually incurred by or on behalf of such Indemnitee in connection
therewith.

 

(B)                               If the Indemnitee is not wholly successful in
such Proceeding but is successful, on the merits or otherwise, as to one or more
but less than all claims, issues, or matters in such Proceeding, the Indemnitor
shall indemnify the Indemnitee against all reasonable Expenses actually incurred
by or on behalf of such Indemnitee in connection with each successfully resolved
claim, issue or matter.

 

(C)                               For purposes of this paragraph 3 and without
limitation, the termination of any claim, issue or matter in such Proceeding by
dismissal, with or without prejudice, shall be deemed to be a successful result
as to such claim, issue or matter.

 

4.                                      ADVANCEMENT OF EXPENSES

 

Notwithstanding anything in this Agreement to the contrary, but subject to
paragraph 13 hereof, if the Indemnitee is or was or becomes a party to or is
otherwise involved in any Proceeding (including as a witness), or is or was
threatened to be made a party to or a participant (including as a witness) in
any such Proceeding, by reason of the Indemnitee’s Corporate Status, or by
reason of (or arising in part out of) any actual or alleged event or occurrence
related to the Indemnitee’s Corporate Status, or by reason of any actual or
alleged act or omission on the part of the Indemnitee taken or omitted in or
relating to the Indemnitee’s Corporate Status, then the

 

3

--------------------------------------------------------------------------------


 

Indemnitor shall advance all reasonable Expenses incurred by the Indemnitee in
connection with any such Proceeding within twenty (20) days after the receipt by
the Indemnitor of a statement from the Indemnitee requesting such advance from
time to time, whether prior to or after final disposition of such Proceeding;
provided that, such statement shall reasonably evidence the Expenses incurred or
to be incurred by the Indemnitee and shall include or be preceded or accompanied
by (i) a written affirmation by the Indemnitee of the Indemnitee’s good faith
belief that the standard of conduct necessary for indemnification by the
Indemnitor as authorized by this Agreement has been met and (ii) a written
undertaking by or on behalf of the Indemnitee to repay the amounts advanced if
it should ultimately be determined that the standard of conduct has not been
met.  The undertaking required by clause (ii) of the immediately preceding
sentence shall be an unlimited general obligation of the Indemnitee but need not
be secured and may be accepted without reference to financial ability to make
the repayment.

 

5.                                      WITNESS EXPENSES

 

Notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee is, by reason of such Indemnitee’s Corporate Status, a witness (or is
forced or asked to respond to discovery requests) for any reason in any
Proceeding to which such Indemnitee is not a named defendant or respondent, the
Indemnitor shall advance all Expenses actually incurred by or on behalf of such
Indemnitee, on an as-incurred basis in accordance with paragraph 4 of this
Agreement, in connection therewith and indemnify the Indemnitee therefor.

 

6.                                      DETERMINATION OF ENTITLEMENT TO AND
AUTHORIZATION OF INDEMNIFICATION

 

(A)                               To obtain indemnification under this
Agreement, the Indemnitee shall submit to the Indemnitor a written request,
including therewith such documentation and information reasonably necessary to
determine whether and to what extent the Indemnitee is entitled to
indemnification.

 

(B)                               The Indemnitor agrees that the Indemnitee
shall be indemnified to the fullest extent permitted by law.  Indemnification
under this Agreement may not be made unless authorized for a specific Proceeding
after a Determination has been made in accordance with this paragraph 6(B) that
indemnification of the Indemnitee is permissible in the circumstances because
the Indemnitee has met the following standard of conduct: the Indemnitor shall
indemnify the Indemnitee in accordance with the provisions of paragraph 2
hereof, unless it is established that: (a) the act or omission of the Indemnitee
was material to the matter giving rise to the Proceeding and (x) was committed
in bad faith or (y) was the result of active and deliberate dishonesty; (b) the
Indemnitee actually received an improper personal benefit in money, property or
services; or (c) in the case of any criminal proceeding, the Indemnitee had
reasonable cause to believe that the act or omission was unlawful.  Any
Determination shall be made within thirty (30) days after receipt of the
Indemnitee’s written request for indemnification pursuant to

 

4

--------------------------------------------------------------------------------


 

Section 6(A) and such Determination shall be made either (i) by the
Disinterested Directors, even though less than a quorum, so long as the
Indemnitee does not request that such Determination be made by Special Legal
Counsel, or (ii) if so requested by the Indemnitee, in the Indemnitee’s sole
discretion, by Special Legal Counsel in a written opinion to the Indemnitor and
the Indemnitee. If a Determination is made that the Indemnitee is entitled to
indemnification, payment to the Indemnitee shall be made within fifteen (15)
business days after such Determination.  The Indemnitee shall reasonably
cooperate with the person, persons or entity making such Determination with
respect to the Indemnitee’s entitlement to indemnification, including providing
to such person, persons or entity upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to the Indemnitee and reasonably
necessary to such Determination. Any Expenses incurred by the Indemnitee in so
cooperating with the Disinterested Directors or Special Legal Counsel, as the
case may be, making such determination shall be advanced and borne by the
Indemnitor in accordance with paragraph 4 of this Agreement (irrespective of the
Determination as to Indemnitee’s entitlement to indemnification). If the person,
persons or entity empowered or selected under Section 6(B) of this Agreement to
determine whether the Indemnitee is entitled to indemnification shall not have
made a Favorable Determination within thirty (30) days after receipt by the
Indemnitor of the request therefor, the requisite determination of entitlement
to indemnification shall, to the fullest extent permitted by law, be deemed to
have been made and the Indemnitee shall be entitled to such indemnification,
absent (i) a misstatement by the Indemnitee of a material fact, or an omission
of a material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law; provided, however,
that such thirty (30) day period may be extended for a reasonable time, not to
exceed an additional thirty (30) days, if the person, persons or entity making
the determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 6(B) shall not apply if the determination of
entitlement to indemnification is to be made by Special Legal Counsel pursuant
to Section 6(E).

 

(C)                               The Indemnitor shall be bound by and shall
have no right to challenge a Favorable Determination. If an Adverse
Determination is made, or if for any other reason the Indemnitor does not make
timely indemnification payments or advancement of Expenses required by this
Agreement, the Indemnitee shall have the right to commence a Proceeding before a
court of competent jurisdiction to challenge such Adverse Determination and/or
to require the Indemnitor to make such payments or advancement of expenses (and
the Indemnitor shall have the right to defend their position in such Proceeding
and to appeal any adverse judgment in

 

5

--------------------------------------------------------------------------------


 

such Proceeding). The Indemnitee shall be entitled to have such Expenses
advanced by the Indemnitor in accordance with paragraph 4 of this Agreement and
applicable law.  If the Indemnitee fails to challenge an Adverse Determination
within ninety (90) business days, or if Indemnitee challenges an Adverse
Determination and such Adverse Determination has been upheld by a final judgment
of a court of competent jurisdiction from which no appeal can be made, then, to
the extent and only to the extent required by such Adverse Determination or
final judgment, the Indemnitor shall not be obligated to indemnify the
Indemnitee under this Agreement.

 

(D)                               The Indemnitee shall cooperate with the person
or entity making such Determination with respect to the Indemnitee’s entitlement
to indemnification, including providing upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to the Indemnitee and reasonably
necessary to such determination.  Any reasonable costs or expenses (including
reasonable attorneys’ fees and disbursements) incurred by the Indemnitee in so
cooperating shall be borne by the Indemnitor (irrespective of the determination
as to the Indemnitee’s entitlement to indemnification) and the Indemnitor hereby
indemnifies and agrees to hold the Indemnitee harmless therefrom.

 

(E)                                In the event the determination of entitlement
to indemnification is to be made by Special Legal Counsel pursuant to
Section 6(B) hereof, the Indemnitee, or the Indemnitor, as the case may be, may,
within seven days after such written notice of selection shall have been given,
deliver to the Indemnitor or to the Indemnitee, as the case may be, a written
objection to such selection.  Such objection may be asserted only on the grounds
that the Special Legal Counsel so selected does not meet the requirements of
“Special Legal Counsel” as defined in paragraph 1 of this Agreement.  If such
written objection is made, the Special Legal Counsel so selected may not serve
as Special Legal Counsel until a court has determined that such objection is
without merit.  If, within twenty (20) days after submission by the Indemnitee
of a written request for indemnification pursuant to Section 6(A) hereof, no
Special Legal Counsel shall have been selected or, if selected, shall have been
objected to, either the Indemnitor or the Indemnitee may petition a court for
resolution of any objection which shall have been made by the Indemnitor or the
Indemnitee to the other’s selection of Special Legal Counsel and/or for the
appointment as Special Legal Counsel of a person selected by the court or by
such other person as the court shall designate, and the person with respect to
whom an objection is so resolved or the person so appointed shall act as Special
Legal Counsel under Section 6(B) hereof.  The Indemnitor shall pay all
reasonable fees and expenses of Special Legal Counsel incurred in connection
with acting pursuant to Section 6(B) hereof, and all reasonable fees and
expenses incident to the selection of such Special Legal Counsel pursuant to
this Section 6(D).  In the event that a determination of entitlement to
indemnification is to be

 

6

--------------------------------------------------------------------------------


 

made by Special Legal Counsel and such determination shall not have been made
and delivered in a written opinion within ninety (90) days after the receipt by
the Indemnitor of the Indemnitee’s request in accordance with Section 6(A), upon
the due commencement of any judicial proceeding in accordance with
Section 8(A) of this Agreement, Special Legal Counsel shall be discharged and
relieved of any further responsibility in such capacity.

 

(F)                                 If the person or entity making the
determination whether the Indemnitee is entitled to indemnification shall not
have made a determination within thirty (30) days after receipt by the
Indemnitor of the request therefor, the requisite Determination of entitlement
to indemnification shall be deemed to have been made and the Indemnitee shall be
entitled to such indemnification, absent:  (i) a misstatement by the Indemnitee
of a material fact, or an omission of a material fact necessary to make the
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.  Such 30-day period may be extended for a reasonable time, not
to exceed an additional fifteen (15) days, if the person or entity making said
determination in good faith requires additional time for the obtaining or
evaluating of documentation and/or information relating thereto.  The foregoing
provisions of this Section 6(E) shall not apply if the determination of
entitlement to indemnification is to be made by Special Legal Counsel pursuant
to Section 6(B) of this Agreement.

 

7.                                      PRESUMPTIONS

 

(A)                               It shall be presumed that the Indemnitee is
entitled to indemnification under this Agreement (notwithstanding any Adverse
Determination), and the Indemnitor or any other person or entity challenging
such right shall have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.

 

(B)                               The termination of any Proceeding by
conviction, or upon a plea of nolo contendere or its equivalent, or an entry of
an order of probation prior to judgment, creates a rebuttable presumption that
the Indemnitee did not meet the requisite standard of conduct described herein
for indemnification.

 

8.                                      REMEDIES

 

(A)                               In the event that:  (i) an Adverse
Determination is made, or (ii) advancement of reasonable Expenses is not timely
made pursuant to this Agreement, or (iii) payment of indemnification due the
Indemnitee under this Agreement is not timely made, the Indemnitee shall be
entitled to an adjudication in an appropriate court of competent jurisdiction of
such Indemnitee’s entitlement to such indemnification or advancement of
Expenses.

 

7

--------------------------------------------------------------------------------


 

(B)                               In the event that an Adverse Determination
shall have been made pursuant to Section 6(B) of this Agreement that Indemnitee
is not entitled to indemnification, any judicial proceeding or arbitration
commenced pursuant to this paragraph 8 shall be conducted in all respects as a
de novo trial, or arbitration, on the merits. The fact that an Adverse
Determination has been made earlier pursuant to paragraph 6 of this Agreement
that the Indemnitee was not entitled to indemnification shall not be taken into
account in any judicial proceeding commenced pursuant to this paragraph 8 and
(i) the Indemnitee shall not be prejudiced in any way by reason of that Adverse
Determination and (ii) the Indemnitor shall have the burden of proving that the
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

 

(C)                               If a Favorable Determination shall have been
made  or deemed to have been made pursuant to Section 6(B) of this Agreement
that the Indemnitee is entitled to indemnification, the Indemnitor shall be
bound by such Determination in any judicial proceeding or arbitration commenced
pursuant to this paragraph 8, absent: (i) a misstatement by the Indemnitee of a
material fact, or an omission of a material fact necessary to make the
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law.

 

(D)                               The Indemnitor shall be precluded from
asserting in any judicial proceeding commenced pursuant to this paragraph 8 that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court that the Indemnitor is bound
by all the provisions of this Agreement.

 

(E)                                In the event that the Indemnitee, pursuant to
this paragraph 8, seeks a judicial adjudication of such Indemnitee’s rights
under, or to recover damages for breach of, this Agreement, if successful on the
merits or otherwise as to all or less than all claims, issues or matters in such
judicial adjudication, the Indemnitee shall be entitled to recover from the
Indemnitor, and shall be indemnified by the Indemnitor against, any and all
reasonable Expenses actually incurred by such Indemnitee in connection with each
successfully resolved claim, issue or matter.

 

(F)                                 Notwithstanding anything in this Agreement
to the contrary, no Determination as to entitlement of the Indemnitee to
indemnification under this Agreement shall be required to be made prior to the
final disposition of the Proceeding.

 

9.                                      NOTIFICATION AND DEFENSE OF CLAIMS

 

The Indemnitee agrees promptly to notify the Indemnitor in writing upon being
served with any summons, citation, subpoena, complaint, indictment, information,
or other document relating to any Proceeding or matter which may be subject to
indemnification or advancement of

 

8

--------------------------------------------------------------------------------


 

Expenses covered hereunder, but the failure so to notify the Indemnitor will not
relieve the Indemnitor from any liability that the Indemnitor may have to
Indemnitee under this Agreement unless the Indemnitor can establish that such
omission to notify resulted in actual and material prejudice to which it cannot
be reversed or otherwise eliminated without any material adverse effect on the
Indemnitor.  With respect to any such Proceeding as to which Indemnitee notifies
the Indemnitor of the commencement thereof:

 

(A)                              The Indemnitor will be entitled to participate
therein at its own expense.

 

(B)                               Except as otherwise provided below, the
Indemnitor will be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee.  After notice from the Indemnitor to
Indemnitee of the Indemnitor’s election to assume the defense thereof, the
Indemnitor will not be liable to Indemnitee under this Agreement for any legal
or other expenses subsequently incurred by Indemnitee in connection with the
defense thereof other than reasonable costs of investigation or as otherwise
provided below.  The Indemnitee shall have the right to employ Indemnitee’s own
counsel in such Proceeding, but the fees and disbursements of such counsel
incurred after notice from the Indemnitor of the Indemnitor’s assumption of the
defense thereof shall be at the expense of Indemnitee unless (a) the employment
of counsel by the Indemnitee has been authorized by the Indemnitor, (b) the
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Indemnitor and the Indemnitee in the conduct of the defense
of such action, (c) such Proceeding seeks penalties or other relief against the
Indemnitee with respect to which the Indemnitor could not provide monetary
indemnification to the Indemnitee (such as injunctive relief or incarceration)
or (d) the Indemnitor shall not in fact have employed counsel to assume the
defense of such action, in each of which cases the fees and disbursements of
counsel shall be at the expense of the Indemnitor.  The Indemnitor shall not be
entitled to assume the defense of any Proceeding brought by or on behalf of the
Indemnitor, or as to which the Indemnitee shall have reached the conclusion
specified in clause (b) above, or which involves penalties or other relief
against the Indemnitee of the type referred to in clause (c) above.

 

(C)                                The Indemnitor shall not be liable to
indemnify the Indemnitee under this Agreement for any amounts paid in settlement
of any action or claim effected without the Indemnitor’s written consent.  The
Indemnitor shall not settle any action or claim in any manner that would impose
any penalty or limitation on the Indemnitee without the Indemnitee’s written
consent.  Neither the Indemnitor nor Indemnitee will unreasonably withhold or
delay consent to any proposed settlement.

 

9

--------------------------------------------------------------------------------


 

10.                               NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE
SUBROGATION

 

(A)                               The rights of indemnification and to receive
advancement of reasonable Expenses as provided by this Agreement shall not be
deemed exclusive of any other rights to which the Indemnitee may at any time be
entitled under applicable law, the Charter, the Bylaws, any other agreement, a
vote of stockholders, a resolution of the Board of Directors or otherwise,
except that any payments otherwise required to be made by the Indemnitor
hereunder shall be offset by any and all amounts received by the Indemnitee from
any other indemnitor or under one or more liability insurance policies
maintained by an indemnitor or otherwise and shall not be duplicative of any
other payments received by an Indemnitee from the Indemnitor in respect of the
matter giving rise to the indemnity hereunder; provided, however, that if
indemnification rights are provided by an Additional Indemnitor as defined in
Section 18(B) hereof, such Section shall govern.  No amendment, alteration or
repeal of this Agreement or any provision hereof shall be effective as to the
Indemnitee with respect to any action taken or omitted by the Indemnitee prior
to such amendment, alteration or repeal.

 

(B)                               To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors and
officers of the Company, the Indemnitee shall be covered by such policy or
policies in accordance with its or their terms to the maximum extent of the
coverage available and upon any Change in Control the Company shall use
commercially reasonable efforts to obtain or arrange for continuation and/or
“tail” coverage for the Indemnitee to the maximum extent obtainable at such
time.

 

(C)                               Except as otherwise provided in
Section 18(B) hereof, in the event of any payment under this Agreement, the
Indemnitor shall be subrogated to the extent of such payment to all of the
rights of recovery of the Indemnitee, who shall execute all papers required and
take all actions necessary to secure such rights, including execution of such
documents as are necessary to enable the Indemnitor to bring suit to enforce
such rights.

 

(D)                               Except as otherwise provided in
Section 18(B) hereof, the Indemnitor shall not be liable under this Agreement to
make any payment of amounts otherwise indemnifiable hereunder if and to the
extent that the Indemnitee has otherwise actually received such payment under
any insurance policy, contract, agreement, or otherwise.

 

11.                               CONTINUATION OF INDEMNITY

 

(A)                               All agreements and obligations of the
Indemnitor contained herein shall continue during the period the Indemnitee is
an officer or a member of the Board of

 

10

--------------------------------------------------------------------------------


 

Directors of the Company and shall continue thereafter so long as the Indemnitee
shall be subject to any threatened, pending or completed Proceeding by reason of
such Indemnitee’s Corporate Status and during the period of statute of
limitations for any act or omission occurring during the Indemnitee’s term of
Corporate Status.  This Agreement shall be binding upon the Indemnitor and its
respective successors and assigns and shall inure to the benefit of the
Indemnitee and such Indemnitee’s heirs, executors and administrators.

 

(B)                               The Company shall require and cause any
successor (whether direct or indirect by purchase, merger, consolidation or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Company, by written agreement in form and substance
reasonably satisfactory to the Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.

 

12.                               SEVERABILITY

 

If any provision or provisions of this Agreement shall be held to be invalid,
illegal or unenforceable for any reason whatsoever, (i) the validity, legality,
and enforceability of the remaining provisions of this Agreement (including,
without limitation, each portion of any paragraph of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that is not
itself invalid, illegal or unenforceable) shall not in any way be affected or
impaired thereby, and (ii) to the fullest extent possible, the provisions of
this Agreement (including, without limitation, each portion of any paragraph of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested by the provisions held
invalid, illegal or unenforceable.

 

13.                               EXCEPTIONS TO RIGHT OF INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES

 

Notwithstanding any other provisions of this Agreement, the Indemnitee shall not
be entitled to indemnification or advancement of reasonable Expenses under this
Agreement with respect to (i) any Proceeding initiated by such Indemnitee
against the Indemnitor other than a proceeding commenced pursuant to paragraph 8
hereof, or (ii) any Proceeding for an accounting of profits arising from the
purchase and sale by Indemnitee of securities of the Company in violation of
Section 16(b) of the Exchange Act, rules and regulations promulgated thereunder,
or any similar provisions of any federal, state or local statute.

 

14.                               NOTICE TO THE COMPANY STOCKHOLDERS

 

Any indemnification of, or advancement of reasonable Expenses, to an Indemnitee
in accordance with this Agreement, if arising out of a Proceeding by or in the
right of the Company,

 

11

--------------------------------------------------------------------------------


 

shall be reported in writing to the stockholders of the Company with the notice
of the next Company stockholders’ meeting or prior to the meeting.

 

15.                               HEADINGS

 

The headings of the paragraphs of this Agreement are inserted for convenience
only and shall not be deemed to constitute part of this Agreement or to affect
the construction thereof.

 

16.                               MODIFICATION AND WAIVER

 

No supplement, modification or amendment of this Agreement shall be binding
unless executed in writing by each of the parties hereto.  No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

17.                               NOTICES

 

All notices, requests, demands, and other communications hereunder shall be in
writing and shall be deemed to have been duly given if (i) delivered by hand or
by a nationally recognized overnight delivery service and received by the party
to whom said notice or other communication shall have been directed, or
(ii) mailed by certified or registered mail with postage prepaid, on the third
business day after the date on which it is so mailed, if so delivered or mailed,
as the case may be, to the following addresses:

 

If to the Indemnitee, to the address set forth in the records of the Company.

 

If to the Indemnitor, to:

 

QTS Realty Trust, Inc.

12851 Foster Street

Overland Park, KS 66213

Attention:  General Counsel

 

or to such other address as may have been furnished to the Indemnitee by the
Indemnitor or to the Indemnitor by the Indemnitee, as the case may be.

 

18.                               CONTRIBUTION

 

(A)                               To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Company, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for judgments, penalties, fines and settlements and reasonable expenses
actually incurred by or on behalf of an Indemnitee, in connection with any claim
relating to an indemnifiable event under

 

12

--------------------------------------------------------------------------------


 

this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Company (and its directors, officers, employees and
agents) and Indemnitee in connection with such event(s) and/or transaction(s).

 

(B)                               The Company acknowledges and agrees that as
between the Company and any other entity that has provided indemnification
rights in respect of Indemnitee’s service as a director of the Company at the
request of such entity (an “Additional Indemnitor”), the Company shall be
primarily liable to Indemnitee as set forth in this Agreement for any
indemnification claim (including, without limitation, any claim for advancement
of Expenses) by Indemnitee in respect of any Proceeding for which Indemnitee is
entitled to indemnification hereunder.  In the event the Additional Indemnitor
is liable to any extent to Indemnitee by virtue of indemnification rights
provided by the Additional Indemnitor to Indemnitee in respect of Indemnitee’s
service on the Board of Directors at the request of the Additional Indemnitor
and Indemnitee is also entitled to indemnification under this Agreement
(including, without limitation, for advancement of Expenses) as a result of any
Proceeding, the Company shall pay, in the first instance, the entire amount of
any indemnification claim (including, without limitation, any claim for
advancement of Expenses) brought by the Indemnitee against the Company under
this Agreement (including, without limitation, any claim for advancement of
Expenses) without requiring the Additional Indemnitor to contribute to such
payment and the Company hereby waives and relinquishes any right of
contribution, subrogation or any other right of recovery of any kind it may have
against the Additional Indemnitor in respect thereof.  The Company further
agrees that no advancement or payment by the Additional Indemnitor on behalf of
Indemnitee with respect to any claim for which Indemnitee has sought
indemnification from the Company shall affect the foregoing and the Additional
Indemnitor shall be subrogated to the extent of such advancement or payment to
all of the rights of recovery of the Indemnitee against the Company.  Without
limiting the generality of the foregoing, the Company hereby acknowledges that
certain of its Directors, including the Directors affiliated with GA QTS
Interholdco, LLC (the “Specified Directors”), may have certain rights to
indemnification and advancement of expenses provided by GA QTS Interholdco, LLC
and certain of its Affiliates (collectively, the “General Atlantic
Indemnitors”), which shall constitute Additional Indemnitors for purposes of
this paragraph.  To the extent the Indemnitee is a Specified Director, the
Company hereby agrees and acknowledges that with respect to matters for which it
is required to provide indemnity pursuant to the terms of this Agreement, (i) it
shall be the indemnitor of first resort with respect to the Indemnitee (i.e.,
its obligations to the Indemnitee are primary and any obligation of the General
Atlantic Indemnitors to advance expenses or to provide indemnification for
expenses or

 

13

--------------------------------------------------------------------------------


 

liabilities incurred by the Indemnitee are secondary), (ii) it shall advance the
full amount of expenses incurred and shall be liable for the full amount of all
expenses, judgments, penalties, fines and amounts paid in settlement by the
Indemnitee to the extent required by the terms of this Agreement (or any other
agreement between the Company and the Indemnitee), without regard to any rights
the Specified Directors may have against the General Atlantic Indemnitors and
(iii) it irrevocably waives, relinquishes and releases the General Atlantic
Indemnitors from any and all claims against the General Atlantic Indemnitors for
contribution, subrogation or any other recovery of any kind in respect thereof
related to the Company’s obligations set forth in clauses (i) and (ii) in this
sentence.  The Company further agrees that no advancement or payment by the
General Atlantic Indemnitors on behalf of the Indemnitee with respect to any
claim for which the Indemnitee has sought indemnification from the Company shall
affect the foregoing and the General Atlantic Indemnitors shall have a right of
contribution and/or be subrogated to the extent of such advancement or payment
to all of the rights of recovery of the Indemnitee against the Company.

 

19.                               GOVERNING LAW

 

The parties agree that this Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Maryland, without
application of the conflict of laws principles thereof.

 

20.                               NO ASSIGNMENTS

 

The Indemnitee may not assign its rights or delegate obligations under this
Agreement without the prior written consent of the Indemnitor.  Any assignment
or delegation in violation of this paragraph 20 shall be null and void.

 

21.                               NO THIRD PARTY RIGHTS

 

Nothing expressed or referred to in this Agreement will be construed to give any
person other than the parties to this Agreement any legal or equitable right,
remedy or claim under or with respect to this Agreement or any provision of this
Agreement; and (b) this Agreement and all of its provisions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
permitted assigns.

 

22.                               COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together constitute an agreement binding
on all of the parties hereto.

 

[Signature page follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

QTS REALTY TRUST, INC.

 

 

 

 

 

By:

/s/ Shirley E. Goza

 

Name:

Shirley E. Goza

 

Title:

General Counsel

 

 

 

INDEMNITEE:

 

 

 

 

 

By:

/s/ Mazen Rawashdeh

 

Name:

Mazen Rawashdeh

 

Title:

Board of Director

 

[Signature Page to Indemnification Agreement]

 

--------------------------------------------------------------------------------